 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   REJEANNE M. BERNIER, et al.,         ) No. 8:19-CV-00657-PA-FFM
                                          )
12                    Plaintiffs,         ) ORDER ACCEPTING FINDINGS,
                                          ) CONCLUSIONS, AND
13             v.                         ) RECOMMENDATIONS OF UNITED
                                          ) STATES MAGISTRATE JUDGE
14   TRAVELERS PROPERTY                   )
     CASUALTY INSURANCE                   )
15   COMPANY, INC., et al.,               )
                                          )
16                    Defendants.         )
                                          )
17       Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
18   action, the attached Report and Recommendation of United States Magistrate Judge
19   (“Report”), and the objections thereto. Good cause appearing, the Court concurs with
20   and accepts the findings of fact, conclusions of law, and recommendations contained
21   in the Report after having made a de novo determination of the portions to which
22   objections were directed.
23         IT IS ORDERED that:

24         (1)   Plaintiffs Rejeanne Bernier and Hans Croteau are hereby

25               designated vexatious litigants.

26         (2)   The Clerk of the Central District may not file or accept any further

27               complaint by or on behalf of plaintiffs, singly or jointly, which

28               pertain to Travelers Property Casualty Insurance Company
 1              (“Travelers”) Policy No. 976025623. If plaintiff(s) wish to file a

 2              complaint, they must provide the court with an application for a

 3              pre-filing order, which must be supported by a declaration from

 4              plaintiff(s) under penalty of perjury that (a) the claims they seek to

 5              assert are neither frivolous nor brought in bad faith; and (b) prior to

 6              filing, they conducted a reasonable investigation of the facts and

 7              law, and the facts and law support their claims. Plaintiff(s) must

 8              also attach a copy of this order to the application. The Clerk shall

 9              then forward the complaint, letter, and copy of this order to a

10              reviewing judge for a determination of whether the complaint

11              should be accepted before filing. If, within 30 days of the letter’s

12              date, the reviewing judge does not grant permission in writing to

13              file the document, permission will be deemed denied. Any

14              violation of this order shall expose plaintiff(s) to a contempt

15              hearing and appropriate sanctions, and any action filed in

16              violation of this order will be subject to dismissal.

17        IT IS FURTHER ORDERED THAT:

18        (3)   Plaintiffs must each post a bond in the amount of $50,000 on or

19              before November 30, 2019, to be applied toward the fees and

20              costs incurred by Travelers should the instant lawsuit proceed and

21              Travelers prevail, or to be returned to plaintiffs should they prevail.

22              If no bond is posted by that date, this action will be dismissed

23              without prejudice; and

24        (3)   This action is STAYED pending plaintiffs’ posting of the bonds.

25

26   DATED: October 1, 2019
                                             PERCY ANDERSON
27                                       UNITED STATES DISTRICT JUDGE

28

                                               2
